UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4003


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENTERIUS DYSHAE HINTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Terry L. Wooten, Senior District Judge. (0:18-cr-00204-TLW-1)


Submitted: July 15, 2019                                          Decided: July 22, 2019


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel C. Leonardi, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Sherri A. Lydon,
United States Attorney, Alyssa Leigh Richardson, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenterius Dyshae Hinton pled guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1) (2012). On appeal, Hinton challenges the district

court’s ruling denying his motion to suppress. Finding no reversible error, we affirm.

       “When reviewing a district court’s ruling on a motion to suppress, we review

factual findings for clear error and legal determinations de novo.” United States v. Lull,

824 F.3d 109, 114 (4th Cir. 2016) (internal quotation marks omitted). “[W]e must

construe the evidence in the light most favorable to the prevailing party and give due

weight to inferences drawn from those facts by resident judges and law enforcement

officers.” Id. at 114-15 (internal quotation marks omitted).

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

Const. amend. IV. “A traffic stop constitutes a seizure under the Fourth Amendment and

is thus subject to a reasonableness requirement.” United States v. Williams, 808 F.3d
238, 245 (4th Cir. 2015) (internal quotation marks omitted). Because a traffic stop bears

closer resemblance to an investigative detention than a custodial arrest, we evaluate the

legality of a traffic stop under the two-pronged inquiry announced in Terry. * Id. Under

this standard, we ask (1) whether the traffic stop was justified at its inception, and (2)

“whether the officer’s actions during the seizure were reasonably related in scope to the

basis for the traffic stop.” Id. (internal quotation marks omitted). A traffic stop is

       *
           Terry v. Ohio, 392 U.S. 1 (1968).


                                               2
reasonable under the Fourth Amendment when police “have probable cause to believe

that a traffic violation has occurred.” Whren v. United States, 517 U.S. 806, 810 (1996);

see United States v. Bowman, 884 F.3d 200, 209 (4th Cir. 2018).

       Here, officers stopped Hinton’s vehicle after he made a right turn and passed their

vehicle, which was stopped at a stop sign, with his high beams on. At issue is whether

the officers had probable cause to believe that this conduct violated S.C. Code Ann. § 56-

5-4780(1) (2018), which provides:

      Whenever the driver of a vehicle approaches an oncoming vehicle within
      five hundred feet, such driver shall use a distribution of light or composite
      beam so aimed that the glaring rays are not projected into the eyes of the
      oncoming driver.

There is no South Carolina appellate court decision interpreting this statute. The parties

vigorously dispute the meaning of “oncoming vehicle” as it applies in this case, citing

competing dictionary definitions and decisions interpreting similar statutes from other

states. Regardless of the correct answer to this issue, we agree with the Government that,

assuming this statute did not proscribe Hinton’s conduct, a reasonable officer could have

concluded that it did. See United States v. Flores-Granados, 783 F.3d 487, 491 (4th Cir.

2015) (recognizing we may “affirm on any ground appearing in the record, including

theories not relied upon or rejected by the district court” (internal quotation marks

omitted)).

      In Heien v. North Carolina, 135 S. Ct. 530, 534 (2014), the Supreme Court held

that a reasonable “mistake of law can . . . give rise to the reasonable suspicion necessary

to uphold [a] seizure under the Fourth Amendment.” As in the normal Terry context, an


                                            3
officer’s subjective understanding of the law is not relevant; the mistake of law must be

objectively reasonable. Id. at 539. An officer’s mistake of law may be reasonable if the

law is ambiguous, such that reasonable minds could differ on the interpretation, or if it

has never been previously construed by the relevant courts. Id. at 540.

      This is the situation presented here. State courts interpreting similar statutes have

not agreed on whether an “oncoming vehicle” must be moving. See, e.g., State v. Witt,

90 A.3d 664, 669 n.7 (N.J. Super. Ct. App. Div. 2014); State v. Montano, No. 13-12-

00592-CR, 2013 WL 3518202, at *3 (Tx. Ct. App. July 11, 2013); State v. Mussell, 571
S.E.2d 518, 519 (Ga. Ct. App. 2002). The South Carolina appellate courts have not

interpreted the relevant statutory phrase. Hinton counters that the statutes at issue in

Heien were vaguer and that the statute here is unambiguous and thus not subject to

multiple reasonable interpretations, but the differing state court decisions compel us to

reach the opposite conclusion. Cf. United States v. Diaz, 854 F.3d 197, 204 (2d Cir.

2017) (concluding officer made reasonable mistake of law in arresting defendant because

New York open container statute was ambiguous, appellate court had not considered the

meaning of the statute, and trial courts had issued conflicting decisions). Thus, assuming

that the officers made a mistake of law, we conclude that their mistake was reasonable.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED



                                            4